DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims amendments filed on 1/6/2020 in relation to application 15/805,238.
The Pre-Grant publication # 2019/0139434 is issued on 5/9/2019.
Claims 1-6, 8, 10-15, 17-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application Publication No. 20060047649 A1 to Liang in view of US 20110043652 A1 to King et al. (King).
Claim 1. Liang teaches a method to aid in training of users interacting with a site level search engine (Fig.1 element 101 Search Engine) , said method comprising: a user, via a user interface of a computer having access to the search engine (Fig.1 element 102 user interface to a search engine ), entering one or more keywords or partial keywords as a search query to the search engine (Para 0047 a keyword or description used to define a search); determining, by the computer, a list of sentences of a human language from a search history of previous searches wherein each sentence contains the one or more keywords or partial keywords (Para 0048-0050  provide users with a natural language Interface; submits the extracted words or word strings as search keywords or search keyword strings from a previous historical storage to a search engine or uses the extracted words or word strings as search keywords or search keyword strings to perform a search) ; and presenting, by the computer, to the user the list of sentences as suggested search queries for selection by the user to be submitted to the search engine 
Liang has search query based on internet search (Para 0015 allows user to search internet and computer's hard drive(s) to find relevant information using the same familiar browser interface but with certain controls). It  does not identify  a secondary search, as such, so that query comprises of received additional complete sentences not directly performed in the first search query, wherein the second search query is performed in a lesser time frame than a time required for performing the first search query. King, however, is understood in an analogous art that any subsequent secondary search query always helps in converging towards a concept and takes less time to obtain results (Para 0134 filter or a secondary search ;This is also because of it is reasonably pertinent to the problem faced by inventor for reasonable expectation of success).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the list of complete sentences to the user, instructing, by the computer, the user to enter an additional complete sentence as a second search query that replaces the first search query, after said presenting; receiving, by the computer from the user, the additional complete sentence; performing, by the computer using the search engine, the second search query comprising the received additional complete sentence instead of performing the first search query, wherein the second search query is performed in less time than a time required for performing the first search query as illustrated by King, into the system of Liang, in order to provide comprehensive control on diverse search parameters and thus efficiently contribute towards an overall goal.
Claim 2.  Liang teaches  the method of claim 1, further comprising: populating, by the computer, a type-ahead dictionary of sentences including the one or more keywords or partial keywords (Para 0012 A complete sentences consists of N complete sentences, wherein N is at least 2, wherein for n= 1,2, ..., N, the n*11 complete sentence in the list appears T„ times in the search history of previous searches. .  This is also because of it is reasonably pertinent to the problem faced by inventor for reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate the list of complete sentences to the user, instructing, by the computer,  wherein the complete sentences consists of N complete sentences, wherein N is at least 2, wherein for n= 1,2, ..., N, the n*11 complete sentence in the list appears T„ times in the search history of previous searches, and has a percent popularity that is equal to 100T.7T.....and is not less than a predetermined percent popularity threshold, wherein T„„m is a summation over T„ from n=l to n=N, said method further comprising ordering the list of complete sentences according to Tr (n= 1, 2,    N) , as understood by a person of ordinary skills in art , into the system of Liang,, in order to provide comprehensive control on diverse search parameters and thus efficiently contribute towards an overall goal.
Claim 6. Liang teaches the method of claim 5, wherein the predetermined popularity threshold is approved by a system administrator (Para 0251 An predetermined popularity approved set threshold is reached such as for 5 seconds) 
Claim 8. Liang teaches  the method of claim 1, wherein presenting the list of sentences further comprises: highlighting each keyword or partial keyword within each sentence (Para 0193 highlight or different color or different shading, thus, enabling a user to quickly locate the node or cluster; Para 0195 transition path to a group of word is based on a logic or semantic relation between the two nodes, i.e., the two subsets represented by the nodes with logic or sytax, semantic relation as the transition occurs). Claim 10. Liang teaches  a computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored therein (Para 0041), said program code containing instructions executable by a computing device to implement a method to aid in training of users interacting with a site level search engine  (Fig.1 element 101 Search Engine), said method comprising: a user, via a user interface of a computer having access to the search engine (Fig.1 element 102 user interface to a search engine ), entering one or more keywords or partial keywords as a search query to the search engine Para 0047 a keyword or description used to define a search); determining, by the computer, a list of sentences of a human language from a search history of previous 
Liang has search query based on internet search (Para 0015 allows user to search internet and computer's hard drive(s) to find relevant information using the same familiar browser interface but with certain controls). It  does not identify  a secondary search, as such, so that query comprises of received additional complete sentences not directly performed in the first search query, wherein the second search query is performed in a lesser time frame than a time required for performing the first search query. King, however, is understood in an analogous art that any subsequent secondary search query always helps in converging towards a concept and takes less time to obtain results (Para 0134 filter or a secondary search ;This is also because of it is reasonably pertinent to the problem faced by inventor for reasonable expectation of success).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the list of complete sentences to the user, instructing, by the computer, the user to enter an additional complete sentence as a second search query that replaces the first search query, after said presenting; receiving, by the computer from the user, the additional complete sentence; performing, by the computer using the search engine, the second search query comprising the received additional complete sentence instead of performing the first search query, wherein the second search query is performed in less time than a time required for performing the first search query as illustrated by King, into the system of Liang, in order to provide comprehensive control on diverse search parameters and thus efficiently contribute towards an overall goal.
Claim 11. Liang teaches the computer program product of claim 10, further comprising: populating, by 

Allowable Subject Matter
Claims 20, 21-23 are objected.  It would be allowable if supported by specification and rewritten to overcome the rejection(s) under 35 U.S.C. 103 set forth in this Office action.  A clear definition for a ‘threshold for complete sentences from a list of complete sentences’ would be needed to include all of the limitations of the base claim and any intervening claims.

Response to Arguments/Remarks
Applicant's updated filing arguments/amendments filed on September 3, 2020 have been considered and found to be convincing to overcome the 35USC§101 rejections.
However 35USC§103 rejections are maintained.
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant has added limitations of computer performing second search query as an internet search based on received additional complete sentence instead of performing the first search query.  wherein performing the second search query' produces more accurate search results for the user than does performing the first search query', [[and]] wherein the second search query' is performed in less time than a time required for performing the first search query, and wherein said performing the second search query comprises performing an Internet search with respect, to the second search
Applicant on page 17, 18 and referring to paragraphs 0015- 0029 of the instant specification asserted that a user search entry has been expanded according to a predefined syntax and semantic of a human language sentences as spoken or written. Accordingly, a second full sentence following a previous search history, clarifying and matching the intent of the user, ends up with search results in more accurate and detailed output. The search engine utilizes internet-based servers but can minimize search times by focusing the results to the more detailed meaning of a sentence, rather than to a broad keyword search. Examiner is considering this is a computer based search results technique indicative of practical application integration since there appears to be an improvement found in the functionalities of internet computer search engine. An example from the instant specification could be as follows: In contrast to the prior art search engines, the method of the current invention expands a user search entry of “dog f’ to full sentence search results such as “What is the best dog food?”, “What dogs are available for sale today?” and “Are there any dog friendly beaches near me?”.   The 35USC101 rejections is now been withdrawn
Claim Rejections - 35 U.S.C. § 103
Applicant has amended the claims to include limitations requiring a second sentence search performing the second search query comprises performing an Internet search with respect, to the second search
Applicant on page 20 asserted and as also discussed in interview that clarifies the combination of features of “presenting, by the computer to the user, the list of complete sentences” and “wherein each complete sentence includes the one or more keywords or partial keywords ... entered by the user as a first search query to the search engine” are not disclosed in the prior art of record. 
Examiner agreed. However a new ground of rejection presented with possible allowable subject matter indicated once supported by the instant specification could be identified.
 Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
 Applicant's arguments/amendments filed on July 5, 2018 have been considered and found to be persuasive to the overcome the 35USC§102 rejections.
Applicant's amendment(s) and argument/clarifications of the claims necessitated the new ground(s) of rejection presented in this Office action.
Applicant on page 16 asserting that because of complete and additional sentence search, the results are accurate. Examiner agrees that it is an improved search results but not indicative of practical application integration since there is no improvement found in the functionalities of computer and no special machine is been used. 
Applicants emphasis on page 18, 19 for absence of disclosure of list of complete sentences in prior art Liang is respectfully traversed. The art Liang indicated in paragraph 0047 that “a word string inside quotation marks is used for exact matches in a search”. So a keyword or description used to sentence and sentence pattern (Para 0059 only sentence patterns). This is referred to be as one of the foremost information element. Para 0048 uses natural language interfaces.
Examiner would like to emphasize that as in para 0093 prior art Liang also teaches that a second description may be expanded to "Maybe" concepts or other information elements such as links, file types, etc. This method where complete sentences could be incorporated to support concepts, may also rank higher a file or an information containing object, often with sentences that contains more of the information in the "Maybe" information in this second description. Para 0121 of Liang electronic dictionary such as WordNet is referred that clarifies applicant argument for features of dependent claims 2, 11 and 19 on page 20.
Applicant other argument on some dependent claims is moot since examiner has provided a new ground(s) of rejection under 35USC103 and made in view of further evaluation of the claim elements and available support from the instant specification, prior art teachings and the teachings available to person with ordinary skills in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	April 9, 2021


/JERRY-DARYL FLETCHER/               Primary Examiner, Art Unit 3715